DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on August 16, 2022
Claims 1-37 are cancelled
Claims 38-57 are pending
 


Response to Argument(s)
1.) Applicant’s argument(s) filed on 8/16/2022 regarding 35 U.S.C. 103 rejection of claims 38-44, 46-50, and 54-57 have been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, upon further consideration a new ground for rejection is made in view of US 20150264738, Lee





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
1.) Claims 38-42, 44, 47, 48, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140302815, Rogers in view of US 20150264738, Lee

  	In regards to claim 38, Rogers teaches a method, performed by a user equipment (UE) for reporting failures that occur during communication with a first cell associated with a first network node, the method comprising: transmitting a request message to the first network node, wherein the request message is associated with a connection between the UE and a radio access network (RAN)(see US 20140302815, Rogers, para. 0004, where an implicit request message is sent by the radio access network[RAN], using a Radio Resource Control[RRC] protocol, to the UE to update the integrity protection configuration), and wherein the message is a Radio Resource Control (RRC) resume message or an RRC request message(see US 20140302815, Rogers, para. 0005, wherein the update procedure entails initially aborting the integrity protection configuration and continue[i.e. resume] with the original integrity protection configuration); performing integrity protection (IP) verification of a response to the request message, based on receiving the response before expiration of the timer(see US 20140302815, Rogers, fig. 4b, steps s456 and s468, where an integrity verification is attempted before the timer is expired); 
 	Rogers does not teach initiating a timer upon transmitting the request message;sending a failure report to a second network node in response to occurrence of the following conditions: 
failure of the IP verification, wherein the failure report includes first information related to the failure of the IP verification; and 
expiration of the timer without receiving the response, wherein the failure report includes second information indicating the expiration of the timer, wherein the failure report also includes an indication of whether the failure report includes the first information or the second information 	However, Lee teaches initiating a timer upon transmitting the request message (US 20150264738, Lee, fig. 10 and para. 0259 and 0266, where a timer is associated with BS transmission to the UE);sending a failure report to a second network node in response to occurrence of the following conditions: 
failure of the IP verification, wherein the failure report includes first information related to the failure of the IP verification(US 20150264738, Lee, para. 0259 and 0268, where a message may be transmitted that includes a fail status indicator, wherein the message further includes a selected AP, flow information, an authentication method, etc); and 
expiration of the timer without receiving the response, wherein the failure report includes second information indicating the expiration of the timer, wherein the failure report also includes an indication of whether the failure report includes the first information or the second information (US 20150264738, Lee, fig. 11 and para. 0269, 0305, and 0316, where a failure report message may be transmitted from the UE and includes information that is the same as a conventional message and information about the AP to which the message is transmitted may be added to the failure report, wherein the report may additionally include expiration    timing information and wherein the timer expires when the BS continuously waits without receiving a response). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008) 	  
 	In regards to claim 39, the combination of Rogers and Lee teach the method of claim 38, wherein: the second network node is the same as the first network node(see US 20140302815, Rogers, para. 0052, where a UTRAN may comprise one or more radio network sub-systems, wherein each sub-system a base station having a node-B); and 2Attorney Ref.: 1009-4572 / P076217US02 the failure report is sent to the second network node via a second cell different from the first cell(see US 20140302815, Rogers, para. 0039 and fig. 4, steps 41-43, where a integrity protection check is performed on data packets transmitted on a DRB, a split bearer, wherein an integrity protection failure is reported).  

 	In regards to claim 40, the combination of Rogers and Lee teach the method of claim 38, wherein one of the following applies: 
the request message is associated with resuming a suspended connection between the UE and the RAN, and the timer is T319(US 20150264738, Lee, fig. 16, where a re-establish request message is transmitted from the UE to the BS, wherein the internetworking management initiates a retain timer); or 
the request message is associated with re-establishing a connection between the UE and the RAN after occurrence of a failure, and the timer is T301. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008)
  
 	In regards to claim 41, the combination of Rogers and Lee teach the method of claim 38. wherein the first information in the failure report includes one or more of the following: 
one or more cell identities associated with the first cell; 
a network identity associated with the first cell; 
frequency information associated with the first cell; 
signal and/or interference measurements associated with the first cell(see US 20140302815, Rogers, para. 0084 and fig. 4b, steps s470 and s466, where cell update information that’s sent after integrity check fail may include measurement information); 
signal and/or interference measurements associated with one or more neighbor cells of the first cell; 
an identity associated with the first network node; 
at least a portion of the received response; 
at least a portion of the UE's security context; and 
location information associated with the UE.  

 	In regards to claim 42, the combination of Rogers and Lee teach the method of claim 38, further comprising receiving at least a portion of the first 3Attorney Ref.: 1009-4572 / P076217US02 information, included in the failure report, from a broadcast transmission by the first cell(see US 20140302815, Rogers, para. 0010, where a first cell update message in accordance with the original security mode configuration).  

 	
 	In regards to claim 44, the combination of Rogers and Lee teach the method of claim 38, further comprising, in response to the failure of the IP verification, performing the following operations before sending the failure report: 
transitioning to an idle state(see US 20140302815, Rogers, para. 0034, where security mode configuration procedure may be aborted[i.e. idle] in response to transmitting a first cell message); 
selecting a second cell associated with the second network node(see US 20140302815, Rogers, para. 0035, where a second cell update message is transmitted to the radio access network); and establishing a connection to the RAN via the second cell(see US 20140302815, Rogers, para. 0035, receive an cell update confirm message from the radio access network).  

 	In regards to claim 47, Roger teaches a method for a second network node, in a radio access network, RAN, to process failure reports from one or more user equipment, UEs, the method comprising: 
receiving, from a UE, a failure report indicating a failure associated with a connection between the UE and the RAN while the UE was communicating with a first cell associated with a first network node(see US 20140302815, Rogers, fig. 4b, step s470 and s466, where a transmit cell update is transmitted in response to an integrity check failure), wherein: 
the failure report includes one of the following: 
first information related to a failure of integrity protection (IP) verification of a response received by the UE from the first network node(see US 20140302815, Rogers, fig. 2 and para. 0035, where a packet content includes integrity verification information); or 
second information indicating expiration of a timer without the UE receiving a response to a request message sent to the first network node; and 
based on information included in the failure report, determining whether the failure was due to the failure of the IP verification of the response(see US 20140302815, Rogers, para. 0099, where it is determined by the UE a type for a failure); and 
 	Rogers does not teach the failure report is a resume or re-establishment failure report; 
the failure report also includes an indication of whether the failure report includes the first information or the second information; 
based on determining that the failure is due to the failure of the IP verification, performing one or more actions related to denying access, by UEs, to at least the first cell
 	However, Lee teaches the failure report is a resume or re-establishment failure report(US 20150264738, Lee, fig. 16 and para. 0316, upon failure detection and handover failure, a failure report is transmitted via another RAT link and RRC re-establish req message is sent); 
the failure report also includes an indication of whether the failure report includes the first information or the second information(US 20150264738, Lee, fig. 11 and para. 0269, 0305, and 0316, where a failure report message may be transmitted from the UE and includes information that is the same as a conventional message and information about the AP to which the message is transmitted may be added to the failure report, wherein the report may additionally include expiration timing information and wherein the timer expires when the BS continuously waits without receiving a response) 
based on determining that the failure is due to the failure of the IP verification, performing one or more actions related to denying access, by UEs, to at least the first cell(US 20150264738, Lee, para. 0298, where a message indicating a disconnection[i.e. deny access] may be transmitted, wherein a status value may indicate a failure).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008)

 	In regards to claim 48, the combination of Rogers and Lee teach the method of claim 47, wherein one of the following applies: 5Attorney Ref.: 1009-4572 / P076217US02 
the request message is associated with resuming a suspended connection between the UE and the RAN, and the timer is T319(US 20150264738, Lee, fig. 16, where a re-establish request message is transmitted from the UE to the BS, wherein the internetworking management initiates a retain timer); or 
the request message is associated with re-establishing a connection between the UE and the RAN after occurrence of a failure, and the timer is T301.   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008)

 	In regards to claim 55, the combination of Rogers and Lee teach the method of claim 47, wherein: 
the second network node is the same as the first network node(see US 20140302815, Rogers, para. 0052, where a UTRAN may comprise one or more radio network sub-systems, wherein each sub-system a base station having a node-B); and 
the failure report is received via a second cell different from the first cell(see US 20140302815, Rogers, para. 0039 and fig. 4, steps 41-43, where an integrity protection check is performed on data packets transmitted on a DRB, a split bearer, wherein an integrity protection failure is reported).  

 	In regards to claim 56, Rogers teaches a user equipment (UE) configured to report failures that occur during communication with a first cell associated with a first network node, the UE comprising: 
 	processing circuitry operably coupled to the radio interface circuitry, whereby the processing circuitry and the radio interface circuitry are configured to: 
transmit a request message to the first network node, wherein the request message is associated with a connection between the UE and the RAN(see US 20140302815, Rogers, para. 0004, where an implicit request message is sent by the radio access network[RAN], using a Radio Resource Control[RRC] protocol, to the UE to update the integrity protection configuration), and wherein the message is a Radio Resource Control (RRC) resume message or an RRC request message(see US 20140302815, Rogers, para. 0005, wherein the update procedure entails initially aborting the integrity protection configuration and continue[i.e. resume] with the original integrity protection configuration); 
perform integrity protection (IP) verification of a response to the request message, based on receiving the response before expiration of the timer(see US 20140302815, Rogers, fig. 4b, steps s456 and s468, where an integrity verification is attempted before the timer is expired); and  	Rogers does not teach radio interface circuitry configured to communicate with at least the first network node and a second network node in a radio access network (RAN);initiate a timer upon transmitting the request message; 
send a failure report to a second network node in response to occurrence of the following conditions: 8Attorney Ref.: 1009-4572 / P076217US02 
failure of the IP verification, wherein the failure report includes first information related to the failure of the IP verification; and 
expiration of the timer without receiving the response, wherein the failure report includes second information indicating the expiration of the timer, wherein the failure report also includes an indication of whether the failure report includes the first information or the second information 	However, Lee teaches radio interface circuitry configured to communicate with at least the first network node and a second network node in a radio access network (RAN) (US 20150264738, Lee, para. 0008, where radio access technologies[e.g. network] is used for performing communication);initiate a timer upon transmitting the request message (US 20150264738, Lee, fig. 10 and para. 0259 and 0266, where a timer is associated with BS transmission to the UE); 
send a failure report to a second network node in response to occurrence of the following conditions: 8Attorney Ref.: 1009-4572 / P076217US02 
failure of the IP verification, wherein the failure report includes first information related to the failure of the IP verification(US 20150264738, Lee, para. 0268, where a message may be transmitted that includes a fail status indicator and an allocated IP address); and 
expiration of the timer without receiving the response, wherein the failure report includes second information indicating the expiration of the timer, wherein the failure report also includes an indication of whether the failure report includes the first information or the second information(US 20150264738, Lee, fig. 11 and para. 0269, 0305, and 0316, where a failure report message may be transmitted from the UE and includes information that is the same as a conventional message and information about the AP to which the message is transmitted may be added to the failure report, wherein the report may additionally include expiration    timing information and wherein the timer expires when the BS continuously waits without receiving a response).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008)  	
 	In regards to claim 57, the combination of Rogers and Lee teach a network node, of a radio access network (RAN), configured to process failure reports from one or more user equipment (UEs), the network node comprising: 
interface circuitry operable to communicate with the UEs (US 20150264738, Lee, fig. 5, where communication is established with a UE); and 
processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and the interface circuitry are configured to perform operations corresponding to the method of claim 47(US 20150264738, Lee, fig. 16, where communication is established between a UE and AP, BS for performing operations). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rogers with the teaching of Lee because a user would have been motivated to detect communication failure in the communication network, taught by Rogers, after a predetermined first time and using a second radio access means for managing the internetworking to recover from the first network failure within a second time period(see Lee, para. 0008)

2.) Claims 43, 46, 49, 50, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140302815, Rogers in view of US 20150264738, Lee and further in view of US 20200296588, Yang

 	In regards to claim 43, the combination of Rogers and Lee teach the method of claim 38, wherein: 
performing an IP verification of the response comprises: 
computing a first message authentication code - integrity (MAC-I) for the response based on the UE's security context(see US 20140302815, Rogers, para. 0063, where the UE transmits a security mode command message that includes the output from an integrity algorithm, MAC-1); and comparing the first MAC-I to a second MAC-I included in the response to determine if the first MAC-I matches the second MAC-I(see US 20140302815, Rogers, para. 0065, where a comparison is made between the received MAC-1 and the expected integrity message, XMAC-1). The combination of Rogers and Lee do not teach wherein no match indicates the failure of the IP verification: and 
the first information in the failure report includes the first MAC-I and the second MAC-I 	However, Yang teaches wherein no match indicates the failure of the IP verification(see US 20200296588, Yang, fig. 4, step 41, determine if integrity check fails): and 
the first information in the failure report includes the first MAC-I and the second MAC-I (see US 20200296588, Yang, fig. 2 and 4, transmit integrity protection failure information, wherein the format of the integrity packet includes MAC-I information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Yang because a user would have been motivated to enhance data protection for data integrity failures identified by Rogers by suspending suspected data packets in order to prevent potential data tampering(see Yang, para. 0007)

 	In regards to claim 46, the combination of Rogers and Lee teach the method of claim 38. The combination of Rogers and Lee do not teach wherein the failure report, sent in response to the failure of the IP verification, includes further first information related to one or more further IP 4Attorney Ref.: 1009-4572 / P076217US02 verification failures that occurred prior to the failure of the IP verification 	However, Yang teaches wherein the failure report, sent in response to the failure of the IP verification, includes further first information related to one or more further IP 4Attorney Ref.: 1009-4572 / P076217US02 verification failures that occurred prior to the failure of the IP verification (see US 20200296588, Yang, fig. 2 and para. 0035, where the data packet includes a plurality of MAC-I[integrity verification information] that may have been obtained from performing a plurality integrity protection functions). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Yang because a user would have been motivated to enhance data protection for data integrity failures identified by Rogers by suspending suspected data packets in order to prevent potential data tampering(see Yang, para. 0007)  
 	In regards to claim 49, the combination of Rogers and Lee teach the method of claim 47. The combination of Rogers and Lee do not teach wherein if the failure report includes the first information, the failure report also includes further first information related to one or more further IP verification failures that occurred prior to the failure of the IP verification 	However, Yang teaches wherein if the failure report includes the first information, the failure report also includes further first information related to one or more further IP verification failures that occurred prior to the failure of the IP verification (see US 20200296588, Yang, fig. 2 and para. 0035, where the data packet includes a plurality of MAC-I[integrity verification information] that may have been obtained from performing a plurality integrity protection functions).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Yang because a user would have been motivated to enhance data protection for data integrity failures identified by Rogers by suspending suspected data packets in order to prevent potential data tampering(see Yang, para. 0007)

 	In regards to claim 50, the combination of Rogers and Lee teach the method of claim 47, wherein the first information includes one or more of the following: 
one or more cell identities associated with the first cell; 
a network identity associated with the first cell; 
frequency information associated with the first cell; 
signal and/or interference measurements associated with the first cell(see US 20140302815, Rogers, para. 0084 and fig. 4b, steps s470 and s466, where cell update information that’s sent after integrity check fail may include measurement information); 
 	The combination of Rogers and Lee do not teach signal and/or interference measurements associated with one or more neighbor cells of the first cell; 
an identity associated with the first network node; 
at least a portion of the response; 
at least a portion of the UE's security context; 
a first message authentication code - integrity (MAC-I) computed by the UE for the response; 
a second MAC-I included in the response; and 6Attorney Ref.: 1009-4572 / P076217US02 
location information associated with the UE 	However, Yang teaches signal and/or interference measurements associated with one or more neighbor cells of the first cell; 
an identity associated with the first network node; 
at least a portion of the response; 
at least a portion of the UE's security context; 
a first message authentication code - integrity (MAC-I) computed by the UE for the response(see US 20200296588, Yang, fig. 2 and para. 0035, where the data packet includes a plurality of MAC-I[integrity verification information] that may have been obtained from performing a plurality integrity protection functions); 
a second MAC-I included in the response(see US 20200296588, Yang, fig. 2 and para. 0035, where the data packet includes a plurality of MAC-I[integrity verification information] that may have been obtained from performing a plurality integrity protection functions); and 6Attorney Ref.: 1009-4572 / P076217US02 
location information associated with the UE.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Yang because a user would have been motivated to enhance data protection for data integrity failures identified by Rogers by suspending suspected data packets in order to prevent potential data tampering(see Yang, para. 0007) 

 	In regards to claim 54, the combination of Rogers and Lee teach the method of claim 47. The combination of Rogers and Lee do not teach wherein the one or more actions include one or more of the following: 
determining a location of the first network node based at least on the location information associated with the UE; 
identifying, based on the information included the failure report, a further network node that previously configured the UE with a security context used by the UE in the IP 7Attorney Ref.: 1009-4572 / P076217US02 verification; and forwarding the failure report to a network node identified in the failure report 	However, Yang teaches wherein the one or more actions include one or more of the following: 
determining a location of the first network node based at least on the location information associated with the UE; 
identifying, based on the information included the failure report, a further network node that previously configured the UE with a security context used by the UE in the IP 7Attorney Ref.: 1009-4572 / P076217US02 verification; and forwarding the failure report to a network node identified in the failure report (see US 20200296588, Yang, para. 0069, where integrity protection failure information is reported). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Yang because a user would have been motivated to enhance data protection for data integrity failures identified by Rogers by suspending suspected data packets in order to prevent potential data tampering(see Yang, para. 0007)  

3.) Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140302815, Rogers in view of US 20150264738, Lee and further in view of US 20130165077, Aalla

In regards to claim 45, the combination of Rogers and Lee teach the method of claim 38, wherein: 
the second network node is part of the RAN(see US 20140302815, Rogers, para. 0052, where base station[node-B] is part of a Radio Access Network); and
 	The combination of Rogers and Lee do not teach the first network node is a fake network node that is not part of the RAN 	However, Aalla teaches the first network node is a fake network node that is not part of the RAN (see US 20130165077, Aalla, para. 0015, where a fake network may be identified).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Aalla because a user would have been motivated to enhance the network security, taught by the combination of Rogers and Lee, by recording integrity verification failures in order to isolate a network from fake networks(see Aalla, para. 0007)

 	In regards to claim 53, the combination of Rogers and Lee teach the method of claim 47. The combination of Rogers and Lee do not teach wherein performing the one or more actions comprises: incrementing a counter that indicates a number of received failure reports associated with one or more of the following: 
the first cell, and the first network node; and 
based on the incremented counter being equal to a predetermined value, determining that the first network node is a fake network node that is not associated with the RAN 	However, Aalla teaches wherein performing the one or more actions comprises: incrementing a counter that indicates a number of received failure reports associated with one or more of the following: 
the first cell, and the first network node; and 
based on the incremented counter being equal to a predetermined value, determining that the first network node is a fake network node that is not associated with the RAN (see US 20130165077, Aalla, para. 0015, where determining a fake network is based on monitoring the count of a network authentication failures). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Aalla because a user would have been motivated to enhance the network security, taught by the combination of Rogers and Lee, by recording integrity verification failures in order to isolate a network from fake networks(see Aalla, para. 0007) 
 

4.) Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140302815, Rogers in view of US 20150264738, Lee and further in view of US 20110183647, Dalsgaard

 	In regards to claim 51, the combination of Rogers and Lee teach the method of claim 47. The combination of Rogers and Lee do not teach wherein performing the one or more actions comprises transmitting, in one or more cells associated with the second network node, information including a cell identity associated with the first cell and an indication that the first cell is blacklisted for access 	However, Dalsgaard teaches wherein performing the one or more actions comprises transmitting, in one or more cells associated with the second network node, information including a cell identity associated with the first cell and an indication that the first cell is blacklisted for access (see US 20110183647, Dalsgaard, para. 0027, where an access manager maintains cell identities and a blacklist of cells lacking access rights). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Dalsgaard because a user would have been motivated to enhance the efficiency of network security, taught by the combination of Rogers and Lee, by using a blacklist of forbidden non-access registers, taught by Dalsgaard, in order to protect communication cells from unauthorized access by external entities(see Dalsgaard, para. 0005)  

 	In regards to claim 52, the combination of Rogers, Lee, and Dalsgaard teach the method of claim 51, wherein the transmitted information also includes an indication that one or more further cells associated with the first network node are blacklisted for access(see US 20110183647, Dalsgaard, para. 0027, where an access manager maintains a blacklist of cells lacking access rights).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rogers and Lee with the teaching of Dalsgaard because a user would have been motivated to enhance the efficiency of network security, taught by the combination of Rogers and Lee, by using a blacklist of forbidden non-access registers, taught by Dalsgaard, in order to protect communication cells from unauthorized access by external entities(see Dalsgaard, para. 0005)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434